HARSHA, J.,
concurring
I concur in judgment and opinion and write separately to address what I perceive to be a common problem in deposition practice as illustrated by appellant's first assignment of error. Video depositions of plaintiff's medical experts were conducted for admission at trial as provided by Civ. R. 32(A) (3). Upon direct examination, plaintiffs counsel asked the various experts for their respective opinions concerning future damages. The questions were phrased in terms of a "reasonable degree of medical probability" as opposed to "certainty." In almost every instance deposition, a general objection was raised by defense counsel prior to the experts' answer. In some instance^ a more specific objection was based upon "the form of the question." In my opinion, a general objection is not sufficient to prevent waiver of foundational errors. See Evid. R. 103(A)(1), Civ. R. 32(B) and (D) and Fox v. Ind. Comm. (1955), 162 Ohio St. 569, 579.
The purposes of the contemporaneous objection rule include allowing the questioner to correct his or her mistake or inadvertence; as well as allowing the trial court to avoid error by taking corrective action. Evid. R. 103 requires specific objections. Civ. R. 32(D) provides that errors in the form of questions or other errors which could be cured if properly presented are waived unless a "reasonable" objection is made. In my opinion, to be "reasonable," an objection must be more specific than a general objection.
The reasons for the specificity requirement are made obvious by the situation at hand. It is implicit in my analysis that I do not believe the specific ground of the objection was apparent from the context. Having made a general objection in deposition, at trial, the appellant presents the court with a specific ground concerning the form of the question, i.e. "certainty" as opposed to,"probability" It is now too late for the questioner to take corrective action to rephrase the question. This is akin to trial by ambush which the Civil Rules and Rule of Evidence attempt to avoid. It is my opinion that questions and answers which are objected to in only general terms are properly placed before the jury by virtue of waiver in accordance with Evid. R. 103 and Civ. R. 32(D). This is especially true in a deposition setting
However, those questions which were objected to as "to form" or "form of the question," are specific enough to alert opposing counsel that there may be something wrong with the way the question was asked. If counsel feels confident in his question, he or she may proceed. If not, counsel may inquire as to a more particular ground or reason for the objection. In this manner, the purpose of the rules would be served.
I also note that while I agree with the majority opinion that phrases "reasonable degree of *116probability" and "reasonable degree of certainty," are functional equivalents in this context, many of the answers to "objectionable" questions were stated in terms which satisfied the proper foundational requirements. Accordingly, it would not be error to admit those answers. See Fox, supra, for the proposition that a proper answer can cure foundational defects.